Citation Nr: 0429768	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected left shoulder disability.




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel







INTRODUCTION

The veteran had active duty service from October 1990 to 
December 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the RO, which 
granted service connection and assigned a noncompensable 
rating for left shoulder disability, effective on December 2, 
1993.  The veteran contested the initial rating.  

By August 2004 rating decision, the RO assigned a 10 percent 
evaluation for the veteran's left shoulder disability 
effective on March 30, 2004.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this matter continues before the Board.  

The Board remanded this issue to the RO for further 
development in January 2004.  

The Board notes that in January 2004, it also remanded the 
issues of service connection for a low back disorder and a 
right ankle disorder.  

By August 2004 rating decision, the RO granted service 
connection for a low back disability and a right ankle 
disability; because the full benefit sought has been granted, 
these issue are moot and are not before the Board.  See 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  



FINDINGS OF FACT

Since July 1, 2002, the service-connected left shoulder 
strain is shown to have been manifested by popping, crepitus 
and arthritic changes or deformity manifested by a slight 
separation of the acromioclavicular joint and to have been 
productive of a disability picture that more nearly 
approximates that of a functional limitation at shoulder 
level due to pain.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service-connected left shoulder strain have been met 
beginning on July 1, 2002.  38 U.S.C.A. §§ 1110, 1155, 5107, 
7104 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a including 
Diagnostic Code 5003, 5010, 5201, 5203 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  Indeed, in February 2002, the 
veteran indicated that he had no evidence to submit other 
than his service medical records.  In September 2004, he 
indicated that he had "stated his case" completely and 
wished for the claims file to be transferred to the Board.  

The veteran, moreover, has been accorded ample opportunity to 
present evidence and argument on his behalf, but elected to 
forego a hearing.  Further, by a February 2002 letter and 
August 2004 Supplemental Statement of the Case, he has been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  



Factual Background 

In his March 1990 report of medical history, the veteran 
indicated that he was right handed.  He repeated this 
statement in his October 1993 report of medical history.  

In December 1993, the veteran filed a claim of service 
connection for a left shoulder disability.  

In May 1994, the RO denied the claim of service connection 
for a left shoulder disability since the veteran did not 
appear for a VA medical examination scheduled in connection 
with the claim.  

In a January 2002 statement, the veteran wanted to reopen his 
claim of service connection for a left shoulder disability.  

On July 1, 2002 VA medical examination, the veteran reported 
left shoulder popping and associated pain.  He indicated that 
his left shoulder felt "dislocated" for several days after 
such occurrences before returning to normal.  He stated that 
he experienced left shoulder popping every two months and had 
trouble with heavy lifting on those occasions.  

Objective examination revealed left shoulder crepitus, full 
range of motion.  Indeed, left shoulder forward elevation and 
abduction were from zero to 180 degrees, and internal 
rotation and external rotation were from zero to 90 degrees.  
An X-ray study showed a slight separation of the 
acromioclavicular joint.  The examiner diagnosed chronic 
acromioclavicular strain of the left shoulder.  

By July 2002 rating decision, the RO granted service 
connection for a left shoulder disability and assigned a no 
percent evaluation effective on December 12, 1993.  

In his September 2002 Notice of Disagreement, the veteran 
stated that he could not hold his left arm out without his 
left shoulder giving out.  This also occurred while "making 
circles" with his left arm extended.  

On March 2004 VA orthopedic examination, the veteran 
complained of more frequent left shoulder pain and asserted 
that pain was daily.  Flare-ups occurred approximately once a 
week and were of one day's duration.  The veteran denied 
losing time from work due to his left shoulder disability and 
was still able to drive a truck.  

On physical examination, the examiner noted left shoulder 
crepitus, but there was no tenderness to palpation.  There 
was full range of motion with pain at the extremes.  Forward 
left shoulder elevation and left shoulder abduction were from 
zero to 180 degrees.  Internal rotation and external rotation 
were from zero to 70 and 90 degrees, respectively.  There was 
full left shoulder strength of 5/5.  There was minimal 
degenerative left shoulder arthritis according to an X-ray 
study.  The examiner diagnosed chronic left shoulder strain.  

By August 2004 rating decision, the RO granted a 10 percent 
evaluation for the veteran's left shoulder disability 
effective March 30, 2004, the date of the latest VA medical 
examination.  


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected left shoulder disability 
warrants a higher disability rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The veteran's service-connected left shoulder disability 
currently is rated by the RO under the provisions of 
Diagnostic Code 5203-5003.  Id.; 38 C.F.R. § 4.71a.  

The Board notes that under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
Diagnostic Code for the specific joint involved.  38 C.F.R. § 
4.71a.  

Diagnostic Code 5203 pertaining to impairment of the clavicle 
or scapula of the minor upper extremity is rated 10 percent 
when there is malunion.  It is also rated 10 percent when 
there is nonunion without loose movement.  It is rated 20 
percent when there is nonuninion with loose movement or when 
there is dislocation.  Id.  

Under this Diagnostic Code, no more than a 10 percent rating 
is warranted.  Neither nonunion nor loose movement has been 
shown, and he has not complained of such symptomatology.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2004).  
See also Lineberger v. Brown, 5 Vet. App. 367, (1993) 
(pursuant to 38 C.F.R. § 4.71, Plate I, normal range of 
flexion (forward elevation) and abduction of the shoulder is 
to 180 degrees).

Diagnostic Code 5201 provides criteria for the rating of 
disability from limitation of motion of the shoulder.  Under 
that Diagnostic Code, limitation of motion of the arm at the 
shoulder level is assigned a disability rating of 20 percent.  
If motion of the arm is limited to midway between the side 
and shoulder, a 30 percent evaluation is assigned for the 
major side and a 20 percent evaluation is assigned for the 
minor side.  If arm motion is limited to 25 degrees from the 
side, a rating of 40 percent is assigned for the major side 
and a 30 percent rating is assigned for the minor side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  

On the recent VA medical examination in 2002, left shoulder 
forward elevation was reported as being normal.  However, the 
evidence shows that the veteran was experiencing crepitus.  
X-ray studies at that time also showed the presence of a 
slight separation of the acromiclavicular joint.  The veteran 
complained of having pain and episodes of dysfunction.  

On March 2004 VA orthopedic examination, the veteran was 
reported to have normal motion and strength.  Significantly, 
he complained of varying levels of pain and difficulty in 
doing overhead work that the examiner noted as being evidence 
of increased fatigability and weakness.  X-ray studies showed 
that he had arthritis.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  Functional loss due to pain has been shown 
and occurred after popping of the shoulder.  

With consideration of the complaints of crepitus and pain as 
well as the reported fatigue and weakness in doing overhead 
work, the Board finds that the service-connected disability 
picture is shown to more nearly approximate that of 
functional limitation due to pain with restriction at 
shoulder level.  

Accordingly, an increased rating of 20 percent is for 
application in this case as this level of incapacity was 
first demonstrated at the time of the VA examination of July 
1, 2002.  



ORDER

An increase rating of 20 percent for the service-connected 
left shoulder disability beginning on July 1, 2002 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



